This is an appeal by the employer and its insurance carrier from an award *985in claimant’s favor for disability for the period from March 4, 1946, to July 30, 1946. The board found that on February 4, 1946, claimant became disabled as a result of rheumatoid arthritis, an occupational disease, while he was employed at the Bronx Terminal Market, and that the disease was an unavoidable result of the occupation. The evidence sustains the findings. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.